John A. Fogleman, Justice, concurring. I concur in the result, not because I agree that appellant failed to meet his burden of proof, but because this marriage could never be salvaged by reconciliation, and it seems to me that the majority has properly inferred that the primary responsibility for its wrecking lies with appellant. No useful purpose would be served in further public exposure of the testimony, so I forego any discussion of the evidence pertaining to the charges against appellee. It is significant, however, that the chancellor stated that there was direct testimony as to adulterous actions after the separation and filing of the suit, but that the testimony was not sufficient to prove adultery before the separation and before the filing of the suit. This is not a case calling for the application of the doctrine of recrimination if the parties may not be said to be equally at fault. It seems to me that we cannot say that the decree granting a divorce to appellee upon the grounds of indignities is against the preponderance of the evidence. Were it not for appellant’s conduct, it is plausible to say that there would have been no loss of love for him by appellee, no separation and no occasion for any suspicion of misconduct on her part. Thus it seems to me that this is a case for the application of the doctrine of comparative rectitude (perhaps the doctrine should be labeled comparative iniquity) against the first offender. This would affirm the decree. See Longinotti v. Longinotti, 169. Ark. 10.01, 277 S. W. 41; Ayers v. Ayers, 226 Ark. 394, 290 S. W. 2d 24. I agree with the majority opinion in other particulars.